Citation Nr: 1608696	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 2002 to June 2006.

This matter comes before Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2015, the Board remanded the claim for further development to include a VA examination and opinion.  The claim has been returned to the Board for further appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The Veteran does not have a current right hip disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated June 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in November 2015, and the Board finds this examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted for a right hip condition that was incurred on active duty.

After a thorough review of the record, the Board finds that the Veteran does not have a present disability in her right hip, and the claim must be denied.

The Veteran's service treatment records (STR's) suggest a possible right sacroiliac joint (SIJ) condition.  A March 16, 2007 note shows the hips general/bilateral had no tenderness on palpation and hip motion was normal.  A March 27, 2006 treatment note reflects that she was referred to physical therapy for low back pain/SIJ and put on a profile for 4 weeks.  On a report of medical assessment with the same date, the Veteran reported that she was in physical therapy for back issues (lumbago) and that she had a profile for her back.  No mention was made of a hip issue at that time.  Lastly, no hip issue was reported or noted on the Veteran's March 2006 separation physical.  

Post-service treatment records reflect that in March 2007 the Veteran was referred to an orthopedic surgery consult for her back pain.  The Veteran described pain in her low back since April 2006, but denied any injury, radiculopathy, or pain.  The Veteran's right hip had full range of motion without pain or crepitus, and the physician noted that there was no pathology related to the hip.  

As instructed in the September 2015 Board remand, the Veteran was scheduled for a VA examination.  The examiner reviewed the claims file in its entirety and took a detailed history as provided by the Veteran.  She reported that she has not been to a doctor for a hip condition since 2007, and her right hip does not bother her unless she does strenuous exercises or on long car rides.  On examination of the Veteran, the examiner noted the right hip was normal, with normal range of motion, and no pain.  The Veteran denied flare-ups, and there was no pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint, and no objective evidence of crepitus.  An x-ray was not ordered because the Veteran was not sure if she was pregnant.  Following examination of the Veteran, the examiner concluded that he agreed with the opinion in the March 2007 consultation that there is no pathology related to the right hip.  The examiner stated that there are no objective findings for a chronic right hip condition as the current examination for the right hip is normal, with normal range of motion, and without pain.  

Consideration has been given to the Veteran's assertions that she has a right hip condition that had its onset in service.  The Board acknowledges that the Veteran is competent, as a lay person, to report identifiable symptoms such as hip pain.  However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.  Furthermore, the medical evidence does not reflect that the Veteran has an acute or chronic condition for which service connection is warranted.  

Therefore, since the record contains no evidence of a current disability, the first element of service connection, the preponderance of evidence is against this claim, and the appeal as to this issue must, therefore, be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


